Exhibit 10.3

Execution Version

REGISTRATION RIGHTS AGREEMENT

by and among

CONTANGO OIL & GAS COMPANY

and

THE PURCHASERS PARTY HERETO



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I DEFINITIONS

     1  

Section 1.1

   Definitions      1  

Section 1.2

   Registrable Securities      4  

ARTICLE II REGISTRATION RIGHTS

     4  

Section 2.1

   Shelf Registration      4  

Section 2.2

   Piggyback Registration      6  

Section 2.3

   Secondary Underwritten Offering      8  

Section 2.4

   Sale Procedures      10  

Section 2.5

   Cooperation by Holders      14  

Section 2.6

   [Reserved]      14  

Section 2.7

   Expenses      14  

Section 2.8

   Indemnification      14  

Section 2.9

   Rule 144 Reporting      17  

Section 2.10

   Transfer or Assignment of Registration Rights      17  

Section 2.11

   Aggregation of Registrable Securities      17  

ARTICLE III MISCELLANEOUS

     18  

Section 3.1

   Communications      18  

Section 3.2

   Successors and Assigns      18  

Section 3.3

   Assignment of Rights      18  

Section 3.4

   Recapitalization (Exchanges, etc. Affecting the Registrable Securities)     
18  

Section 3.5

   Specific Performance      19  

Section 3.6

   Counterparts      19  

Section 3.7

   Headings      19  

Section 3.8

   Governing Law, Submission to Jurisdiction      19  

Section 3.9

   Waiver of Jury Trial      19  

Section 3.10

   Severability of Provisions      20  

Section 3.11

   Entire Agreement      20  

Section 3.12

   Term; Amendment      20  

Section 3.13

   No Presumption      20  

Section 3.14

   Obligations Limited to Parties to Agreement      20  

Section 3.15

   Interpretation      21  



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered into
as of December 23, 2019 by and between Contango Oil & Gas Company, a Texas
corporation (“Contango”), and the parties set forth on Schedule A hereto (each,
a “Purchaser” and collectively, the “Purchasers”).

WHEREAS, this Agreement is made in connection with the closing of the issuance
and sale of the Purchased Securities pursuant to the Purchase Agreement, dated
as of December 19, 2019, by and between Contango and the Purchasers (the
“Purchase Agreement”);

WHEREAS, Contango has agreed to provide the registration and other rights set
forth in this Agreement for the benefit of the Purchasers pursuant to the
Purchase Agreement; and

WHEREAS, it is a condition to the obligations of the Purchasers and Contango
under the Purchase Agreement that this Agreement be executed and delivered.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each party hereto, the parties
hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The terms set forth below are used herein as so
defined:

“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, “controlling,” “controlled by,”
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning specified therefor in the introductory paragraph.

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of Texas are
authorized or required by law or other governmental action to close.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock, par value $0.04 per share, of Contango.

“Common Stock Price” means the volume weighted average closing price of the
Common Stock as reported by the NYSE American for the 10 trading days
immediately preceding the date on which the determination is made.



--------------------------------------------------------------------------------

“Contango” has the meaning specified therefor in the introductory paragraph of
this Agreement.

“Effective Date” means the initial date of effectiveness of the Shelf
Registration Statement.

“Effectiveness Deadline” has the meaning specified therefor in Section 2.1(a) of
this Agreement.

“Effectiveness Period” has the meaning specified therefor in Section 2.1(a) of
this Agreement.

“Event” has the meaning specified therefor in Section 2.1(e) of this Agreement.

“Event Date” has the meaning specified therefor in Section 2.1(e) of this
Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“Filing Deadline” has the meaning specified therefor in Section 2.1(a) of this
Agreement.

“Holder” means the record holder of any Registrable Securities.

“Included Registrable Securities” has the meaning specified therefor in
Section 2.2(a) of this Agreement.

“Law” shall have the meaning set forth in the Purchase Agreement.

“Liquidated Damages” has the meaning specified therefor in Section 2.1(e) of
this Agreement.

“Liquidated Damages Base” means, with respect to any Holder, the product of
(a) the Common Stock Price multiplied by (b) the number of Registrable
Securities held by such Holder that may not be disposed of without restriction
and without the need for current public information pursuant to any section of
Rule 144 on the date on which the determination is made.

“Losses” has the meaning specified therefor in Section 2.8(a) of this Agreement.

“Managing Underwriter” means, with respect to any Underwritten Offering, the
left lead book running manager of such Underwritten Offering.

“Minimum Commitment” has the meaning specified therefor in Section 2.3(a) of
this Agreement.

“Other Holder” has the meaning specified in Section 2.2(b) of this Agreement.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, government or any agency, instrumentality or political subdivision
thereof, or any other form of entity.

 

2



--------------------------------------------------------------------------------

“Piggyback Notice” has the meaning specified therefor in Section 2.2(a) of this
Agreement.

“Piggyback Opt-Out Notice” has the meaning specified therefor in Section 2.2(a)
of this Agreement.

“Piggyback Registration” has the meaning specified therefor in Section 2.2(a) of
this Agreement.

“Purchase Agreement” has the meaning specified therefor in the Recitals of this
Agreement.

“Purchased Securities” means the Common Stock to be issued and sold to the
Purchasers pursuant to the Purchase Agreement.

“Purchaser” or “Purchasers” has the meaning set forth in the introductory
paragraph of this Agreement.

“Registrable Securities” means, subject to Section 1.2 of this Agreement, the
Purchased Securities.

“Registration” means any registration pursuant to this Agreement, including
pursuant to the Shelf Registration Statement.

“Registration Expenses” has the meaning specified therefor in Section 2.7(a) of
this Agreement.

“Resale Opt-Out Notice” has the meaning specified therefor in Section 2.1(c) of
this Agreement.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Selling Expenses” has the meaning specified therefor in Section 2.7(a) of this
Agreement.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a Registration.

“Selling Holder Election Notice” has the meaning specified therefor in
Section 2.3(a) of this Agreement.

“Shelf Registration Statement” means a registration statement under the
Securities Act to permit the public resale of the Registrable Securities from
time to time as permitted by Rule 415 of the Securities Act (or any similar
provision then in force under the Securities Act).

“T. Rowe Price Holder” means a Holder that is an advisory client of T. Rowe
Price and Associates, Inc.

“Underwritten Offering” means an offering (including an offering pursuant to a
Shelf Registration Statement) in which Common Stock is sold to an underwriter on
a firm commitment basis for reoffering to the public or an offering that is a
“bought deal” with one or more investment banks.

 

3



--------------------------------------------------------------------------------

“WKSI” means a well-known seasoned issuer (as defined in Rule 405 under the
Securities Act).

Section 1.2 Registrable Securities. Any Registrable Security will cease to be a
Registrable Security at the earliest of the following: (a) when a registration
statement covering such Registrable Security has been declared effective by the
Commission and such Registrable Security has been sold or disposed of pursuant
to such effective registration statement; (b) when such Registrable Security is
held by Contango or one of its subsidiaries; (c) when such Registrable Security
has been sold in a private transaction in which the transferor’s rights under
this Agreement are not assigned to the transferee of such securities; and
(d) the date on which such Registrable Security has been sold pursuant to any
section of Rule 144 under the Securities Act (or any similar provision then in
force under the Securities Act, “Rule 144”) or any other exemption from the
registration requirements of the Securities Act as a result of which the legend
on any certificate or book-entry notation representing such Registrable Security
restricting transfer of such Registrable Security has been removed.

ARTICLE II

REGISTRATION RIGHTS

Section 2.1 Shelf Registration.

(a) Shelf Registration. Contango shall use its commercially reasonable efforts
to prepare and file an initial Shelf Registration Statement under the Securities
Act covering all Registrable Securities at such time of filing within 30 days
from the date on which the Purchased Securities are issued (the “Filing
Deadline”). Contango shall use its commercially reasonable efforts to cause such
initial Shelf Registration Statement to become effective on or as soon as
practicable after the filing thereof and no later than 90 days (or if reviewed
by the staff of the Commission, 120 days) from the date on which the Purchased
Securities are issued (the “Effectiveness Deadline”). Contango will use its
commercially reasonable efforts to cause such initial Shelf Registration
Statement filed pursuant to this Section 2.1(a) to be continuously effective
under the Securities Act until the earliest of (1) all Registrable Securities
covered by the Shelf Registration Statement have been distributed in the manner
set forth and as contemplated in such Shelf Registration Statement, (2) there
are no longer any Registrable Securities outstanding and (3) three years from
the Effective Date (the “Effectiveness Period”). A Shelf Registration Statement
filed pursuant to this Section 2.1(a) shall be on such appropriate registration
form of the Commission as shall be selected by Contango. A Shelf Registration
Statement when declared effective (including the documents incorporated therein
by reference) will comply as to form in all material respects with all
applicable requirements of the Securities Act and the Exchange Act and will not
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading (in the case of any prospectus contained in such Shelf Registration
Statement, in the light of the circumstances under which a statement is made).
As soon as practicable following the date that a Shelf Registration Statement
becomes effective, but in any event within one Business Day of such date,
Contango shall provide the Holders with written notice of the effectiveness of a
Shelf Registration Statement.

 

4



--------------------------------------------------------------------------------

(b) Notwithstanding Contango’s registration obligations set forth in
Section 2.1(a), if the Commission does not permit, as a result of the
application of Rule 415, all of the Registrable Securities (after giving effect
to all Resale Opt-Out Notices) to be registered for resale as a secondary
offering on a single registration statement, Contango shall use its commercially
reasonable efforts to file amendments to the initial Shelf Registration
Statement as required by the Commission, covering the maximum number of
Registrable Securities, applied on a pro rata basis among the Holders, permitted
by the Commission to be registered on such Shelf Registration Statement. In the
event Contango amends the initial Shelf Registration Statement in accordance
with the foregoing, Contango shall use its commercially reasonable efforts to
file with the Commission, as promptly as allowed by Commission, one or more
Shelf Registration Statements covering those Registrable Securities that were
not registered for resale on the initial Shelf Registration Statement, as
amended.

(c) Resale Registration Opt-Out. At least three Business Days before the initial
filing of the Shelf Registration Statement required by Section 2.1(a), Contango
shall provide advance written notice to each Holder that it plans to file a
Shelf Registration Statement. Any Holder may deliver advance written notice (a
“Resale Opt-Out Notice”) to Contango requesting that such Holder not be included
in a Shelf Registration Statement prior to its initial filing. Following receipt
of a Resale Opt-Out Notice from a Holder, Contango shall not be required to
include the Registrable Securities of such Holder in such Shelf Registration
Statement.

(d) Delay Rights. Notwithstanding anything to the contrary contained herein,
Contango may, upon written notice to any Selling Holder whose Registrable
Securities are included in the Shelf Registration Statement, suspend such
Selling Holder’s use of any prospectus which is a part of the Shelf Registration
Statement (in which event the Selling Holder shall discontinue sales of the
Registrable Securities pursuant to the Shelf Registration Statement) if
(i) Contango is pursuing an acquisition, merger, reorganization, disposition or
other similar transaction and Contango determines in good faith that Contango’s
ability to pursue or consummate such a transaction would be materially and
adversely affected by any required disclosure of such transaction in the Shelf
Registration Statement or (ii) Contango has experienced some other material
non-public event the disclosure of which at such time, in the good faith
judgment of Contango, would materially and adversely affect Contango; provided,
however, that in no event shall the Selling Holders be suspended from selling
Registrable Securities pursuant to the Shelf Registration Statement for a period
of 45 consecutive days or an aggregate of 120 days in any 365-day period. Upon
disclosure of such information or the termination of the condition described
above, Contango shall provide prompt notice (which notice shall not contain any
material, non-public information regarding Contango), to the Selling Holders
whose Registrable Securities are included in the Shelf Registration Statement,
and shall promptly terminate any suspension of sales it has put into effect and
shall take such other actions necessary or appropriate to permit registered
sales of Registrable Securities as contemplated in this Agreement.

(e) Failure to Obtain and Maintain Effectiveness; Liquidated Damages. If
(i) Contango (A) has not filed the initial Shelf Registration Statement with the
Commission on or prior to the Filing Deadline or (B) the initial Shelf
Registration Statement is not declared effective by the Commission on or prior
to the Effectiveness Deadline (in each case, other than due to the inaccuracy or
omission of any information relating to any Holder provided in writing or
required to be provided by or on behalf of a Holder to Contango for inclusion in
such Shelf Registration

 

5



--------------------------------------------------------------------------------

Statement), (ii) during the Effectiveness Period, the Shelf Registration
Statement ceases to be effective or the Holders are otherwise not permitted to
resell Registrable Securities pursuant to the Shelf Registration Statement other
than (A) for such periods as permitted under Section 2.1(d) of this Agreement or
(B) due to the inaccuracy or omission of any information relating to any Holder
provided in writing or required to be provided by or on behalf of a Holder to
Contango for inclusion in the Shelf Registration Statement, or (iii) Contango
fails to satisfy the current public information requirement pursuant to Rule
144(c)(1) as a result of which the Holders are unable to sell Registrable
Securities without restriction under Rule 144 (any such failure or breach, an
“Event” and the date of any Event, an “Event Date”), then each Holder shall be
entitled to a payment, as liquidated damages and not as a penalty, of 0.25% of
such Holder’s Liquidated Damages Base per 30-day period, which amount shall
accrue daily, for the first 30 days following the applicable Event Date,
increasing by an additional 0.25% of such Holder’s Liquidated Damages Base per
30-day period, that shall accrue daily, for each subsequent 30 days, up to a
maximum of 1.00% of the Holder’s Liquidated Damages Base per 30-day period (the
“Liquidated Damages”); provided, however, that no Liquidated Damages shall
accrue or be payable if an Event described in clause (i)(B) above occurred as a
result of a review and comments by the staff of the Commission of the Shelf
Registration Statement or the documents incorporated by reference therein and
Contango uses its commercially reasonable efforts to resolve such comments and
have such Shelf Registration Statement declared effective within 270 days of the
filing date of such Shelf Registration Statement. The Liquidated Damages payable
pursuant to the immediately preceding sentence shall be payable within 10
Business Days after the end of each such 30-day period. Notwithstanding anything
to the contrary contained herein, in no event shall the aggregate of all
Liquidated Damages payable by Contango under this Section 2.1(e) exceed 5.00% of
such Holder’s Liquidated Damages Base. Liquidated Damages payable to a Holder
shall cease to accrue when the Event is cured or the Holder no longer owns
Registrable Securities, whichever is earlier, and shall be prorated in the event
Liquidated Damages cease to accrue prior to the end of the applicable 30-day
calculation period.

Section 2.2 Piggyback Registration Participation. If at any time Contango
proposes to file (i) at a time when Contango is not a WKSI, a registration
statement and such Holder has not previously included its Registrable Securities
in a Shelf Registration Statement contemplated by Section 2.1(a) of this
Agreement that is currently effective, or (ii) a prospectus supplement to an
effective “automatic shelf registration statement” (as defined in Rule 405 under
the Securities Act), so long as Contango is a WKSI at such time or, whether or
not Contango is a WKSI, so long as the Registrable Securities were previously
included in the underlying Shelf Registration Statement, or in any case in which
Holders may participate in such offering without the filing of a post-effective
amendment, in each case, for the sale of Common Stock in an Underwritten
Offering for its own account and/or another Person, other than (a) a
registration relating solely to employee benefit plans, (b) a registration
relating solely to a Rule 145 transaction, or (c) a registration statement on
any registration form which does not permit secondary sales, then Contango shall
give not less than three Business Days advance notice (including, but not
limited to, notification by e-mail; such notice, a “Piggyback Notice”) of such
proposed Underwritten Offering to each Holder that, together with its
Affiliates, owns more than $2.5 million of Registrable Securities, and such
notice shall offer such Holder the opportunity to participate in any
Underwritten Offering and to include in such Underwritten Offering such number
of Registrable Securities (the “Included Registrable Securities”) as each such
Holder may request in writing (a “Piggyback Registration”); provided, however,
that Contango (A) shall not be required to include the Registrable Securities

 

6



--------------------------------------------------------------------------------

of the Holders in such Registration if the Holders do not offer a minimum of
$2.5 million of Registrable Securities, or (B) if Contango has been advised by
the Managing Underwriter that the inclusion of Registrable Securities for sale
for the benefit of the Holders will have material and adverse effect on the
offering price, timing or probability of success of the distribution of the
Common Stock in the Underwritten Offering, then the amount of Registrable
Securities to be offered for the accounts of Holders shall be determined based
on the provisions of Section 2.2(b). If Contango is not required to offer the
opportunity for a Piggyback Registration in respect of a proposed Underwritten
Offering as a result of the circumstance described in clause (B) of the proviso
of the immediately preceding sentence, then Contango shall nevertheless be
required to furnish to such Holders the Piggyback Notice in respect of such
proposed Underwritten Offering, which notice shall describe Contango’s intention
to conduct an Underwritten Offering and, if the determination described in
clause (B) of the proviso of the immediately preceding sentence has been made at
the time that the Piggyback Notice is required to be given by Contango, shall
include notification that the Holders do not have the opportunity to include
Registrable Securities in such Underwritten Offering because Contango has been
advised by the Managing Underwriter that the inclusion of Registrable Securities
for sale for the benefit of the Holders will have a material and adverse effect
on the offering price, timing or probability of success of the distribution of
the Common Stock in the Underwritten Offering. If the circumstance described in
clause (B) of the proviso of the preceding sentence is made after the Piggyback
Notice has been given, then Contango shall notify the Holders who were provided
such Piggyback Notice (or if the two Business Day period referred to in the next
sentence has lapsed, the Holders who have timely elected to include Registrable
Securities in such offering) in writing of such circumstance and the aggregate
number of Registrable Securities, if any, that can be included in such offering.
Each Piggyback Notice shall be provided to Holders on a Business Day pursuant to
Section 3.1 hereof and confirmation of receipt of such notice shall be requested
in the notice. The Holder will have two Business Days after notice has been
delivered to request in writing the inclusion of Registrable Securities in the
Underwritten Offering. If no request for inclusion from a Holder is received
within the specified time, such Holder shall have no further right to
participate in such Piggyback Registration. If, at any time after giving written
notice of its intention to undertake an Underwritten Offering and prior to the
closing of such Underwritten Offering, Contango shall determine for any reason
not to undertake or to delay such Underwritten Offering, Contango may, at its
election, give written notice of such determination to the Selling Holders and,
(x) in the case of a determination not to undertake such Underwritten Offering,
shall be relieved of its obligation to sell any Included Registrable Securities
in connection with such terminated Underwritten Offering, and (y) in the case of
a determination to delay such Underwritten Offering, shall be permitted to delay
offering any Included Registrable Securities for the same period as the delay in
the Underwritten Offering. Any Selling Holder shall have the right to withdraw
such Selling Holder’s request for inclusion of such Selling Holder’s Registrable
Securities in such Underwritten Offering by giving written notice to Contango of
such withdrawal up to and including the time of pricing of such offering. Any
Holder may deliver written notice (a “Piggyback Opt-Out Notice”) to Contango
requesting that such Holder not receive notice from Contango of any proposed
Underwritten Offering; provided, however, that such Holder may later revoke any
such Piggyback Opt-Out Notice in writing. Following receipt of a Piggyback
Opt-Out Notice from a Holder (unless subsequently revoked), Contango shall not
be required to deliver any notice to such Holder pursuant to this Section 2.2(a)
and such Holder shall no longer be entitled to participate in Underwritten
Offerings by Contango pursuant to this Section 2.2(a), unless such Piggyback
Opt-Out Notice is revoked by such Holder.

 

7



--------------------------------------------------------------------------------

(b) Priority of Piggyback Registration. If the Managing Underwriter or
Underwriters of any proposed Underwritten Offering of shares of Common Stock
included in a Piggyback Registration advises Contango that the total shares of
Common Stock which the Selling Holders and any other Persons intend to include
in such offering exceeds the number which can be sold in such offering without
being likely to have a material and adverse effect on the offering price, timing
or probability of success of the distribution of the Common Stock offered or the
market for the Common Stock, then the Piggyback Notice provided by Contango
pursuant to Section 2.2(a) shall include notification of such determination or,
if such determination is made after the Piggyback Notice has been given, then
Contango shall furnish notice in writing (including by e-mail) to the Holders
(or to those who have timely elected to participate in such Underwritten
Offering), and the Common Stock to be included in such Underwritten Offering
shall include the number of shares of Common Stock that such Managing
Underwriter or Underwriters advises Contango can be sold without having such
material and adverse effect, with such number to be allocated (i) if such
Piggyback Registration was initiated by Contango, (A) first, to Contango,
(B) second, pro rata among the Selling Holders and any other Persons who have
been or after the date hereof are granted registration rights on parity with the
registration rights granted under this Agreement (the “Other Holders”) who have
requested participation in the Piggyback Registration (based, for each such
Selling Holder or Other Holder, on the percentage derived by dividing (1) the
number of shares of Common Stock proposed to be sold by such Selling Holder or
such Other Holder in such offering; by (2) the aggregate number of shares of
Common Stock proposed to be sold by all Selling Holders and all Other Holders in
the Piggyback Registration), and (C) third, to any other holder of shares of
common stock with registration rights that are subordinate to the rights of the
Holders hereunder and (ii) if such Piggyback Registration was not initiated by
Contango, (A) first, to the Persons initiating such Registration, (B) second,
pro rata among the Selling Holders and any Other Holders who have requested
participation in the Piggyback Registration (based, for each such Selling Holder
or Other Holder, on the percentage derived by dividing (1) the number of shares
of Common Stock proposed to be sold by such Selling Holder or such Other Holder
in such offering; by (2) the aggregate number of shares of Common Stock proposed
to be sold by all Selling Holders and all Other Holders in the Piggyback
Registration other than the Persons initiating such Registration), and
(C) third, to any other holder of shares of common stock with registration
rights that are subordinate to the rights of the Holders hereunder.

Section 2.3 Secondary Underwritten Offering.

(a) S-3 Registration. In the event that a Selling Holder or a group of Selling
Holders elects to dispose of Registrable Securities under the Shelf Registration
Statement pursuant to an Underwritten Offering for its own account of at least
$5.0 million (such amount, the “Minimum Commitment”), such Selling Holder shall
give notice of such election in writing (including, but not limited to,
notification by e-mail; such notice, the “Selling Holder Election Notice”) to
Contango not less than 20 Business Days before the date such Selling Holder
intends for such Underwritten Offering to commence marketing (whether on a
confidential basis or on a public basis); provided that Contango shall not be
required to conduct more than one Underwritten Offering pursuant to this
Section 2.3 in any 180-day period pursuant to Selling Holder Election Notices.
The Selling Holder Election Notice shall specify the number of Registrable
Securities

 

8



--------------------------------------------------------------------------------

that the Selling Holder intends to offer in such Underwritten Offering and the
expected commencement date thereof. Contango shall, at the request of such
Selling Holder, enter into an underwriting agreement in customary form with the
Managing Underwriter or Underwriters, which shall include, among other
provisions, indemnities to the effect and to the extent provided in Section 2.8,
and shall take all such other reasonable actions as are requested by the
Managing Underwriter in order to expedite or facilitate the disposition of the
Registrable Securities.

(b) Notice to Holders. Not later than two Business Days after receipt by
Contango of the Selling Holder Election Notice, unless Contango determines in
accordance with Section 2.1(d) to delay such Underwritten Offering (in which
event Contango shall promptly notify the initiating Selling Holder in writing of
such determination), then Contango shall provide written notice (including, but
not limited to, notification by e-mail) to the other Holders of Registrable
Securities of the Selling Holder’s intention to conduct an Underwritten Offering
and such notice shall offer such other Holders the opportunity to participate in
such Underwritten Offering and to include in such Underwritten Offering such
number of Registrable Securities as each such Holder may request in writing.
Each such other Holder will have five Business Days after notice has been
delivered to request in writing submitted to Contango the inclusion of
Registrable Securities in the Underwritten Offering. If no request for inclusion
from a Holder is received by Contango within the specified time, such Holder
shall have no further right to participate in such Underwritten Offering. If, at
any time after giving written notice of its intention to undertake an
Underwritten Offering and prior to the closing of such Underwritten Offering,
the Selling Holder giving the notice shall determine for any reason not to
undertake or to delay such Underwritten Offering, such Selling Holder may, at
its election, give written notice of such determination to Contango and, if the
failure of such Selling Holder to participate would cause the aggregate amount
of Registrable Securities participating in the Underwritten Offering to fall
below the Minimum Commitment, Contango shall notify the other Holders and,
(x) in the case of a determination not to undertake such Underwritten Offering,
shall be relieved of its obligation to include Registrable Securities of any
other Holder, and (y) in the case of a determination to delay such Underwritten
Offering, shall be permitted to delay offering any Registrable Securities of any
other Holder for the same period as the delay in the Underwritten Offering. Any
other Holder shall have the right to withdraw such Holder’s request for
inclusion of such Holder’s Registrable Securities in such Underwritten Offering
by giving written notice to Contango of such withdrawal up to and including the
time of pricing of such offering. If the Managing Underwriter or Underwriters of
any proposed Underwritten Offering of Registrable Securities under a Shelf
Registration Statement advises Contango that the total amount of Registrable
Securities which the Selling Holders and any other Persons intend to include in
such offering exceeds the number which can be sold in such offering without
being likely to have a material and adverse effect on the offering price, timing
or probability of success of the distribution of the Registrable Securities
offered or the market for the Registrable Securities, then the Registrable
Securities to be included in such Underwritten Offering shall include the number
of Registrable Securities that such Managing Underwriter or Underwriters advises
Contango can be sold without having such material and adverse effect, with such
number to be allocated pro rata among the Selling Holders and the other Holders
who have requested participation in the Underwritten Offering (based, for each
such Selling Holder or other Holder, on the percentage derived by dividing
(A) the number of Registrable Securities proposed to be sold by such Selling
Holder or such other Holder in such offering; by (B) the aggregate number of
Registrable Securities proposed to be sold by all Selling Holders and all other
Holders in such Underwritten Offering).

 

9



--------------------------------------------------------------------------------

Section 2.4 Sale Procedures.

(a) General Procedures. In connection with any Underwritten Offering (i) under
Section 2.2 of this Agreement, Contango shall be entitled to select the Managing
Underwriter or Underwriters, and (ii) under Section 2.3 of this Agreement, the
Selling Holders shall be entitled to select the Managing Underwriter or
Underwriters. In connection with an Underwritten Offering contemplated by this
Agreement in which a Selling Holder participates, each Selling Holder and
Contango shall be obligated to enter into an underwriting agreement with the
Managing Underwriter or Underwriters which contains such representations,
covenants, indemnities and other rights and obligations as are customary in
underwriting agreements for firm commitment offerings of equity securities. No
Selling Holder may participate in such Underwritten Offering unless such Selling
Holder agrees to sell its Registrable Securities on the basis provided in such
underwriting agreement and completes and executes all questionnaires, powers of
attorney, indemnities and other documents reasonably required under the terms of
such underwriting agreement. Each Selling Holder may, at its option, require
that any or all of the representations and warranties by, and the other
agreements on the part of, Contango to and for the benefit of such underwriters
also be made to and for such Selling Holder’s benefit and that any or all of the
conditions precedent to the obligations of such underwriters under such
underwriting agreement also be conditions precedent to its obligations. No
Selling Holder shall be required to make any representations or warranties to or
agreements with Contango or the underwriters other than representations,
warranties or agreements regarding such Selling Holder’s ownership of the
securities being registered on its behalf and its intended method of
distribution and any other representation required by law. If any Selling Holder
disapproves of the terms of an underwriting, such Selling Holder may elect to
withdraw therefrom by notice to Contango and the Managing Underwriter; provided,
however, that such withdrawal must be made at least one Business Day prior to
the time of pricing of such Underwritten Offering to be effective. No such
withdrawal or abandonment shall affect Contango’s obligation to pay Registration
Expenses. Upon the receipt by Contango of a written request from the Holders of
at least $5.0 million dollars of Registrable Securities that are participating
in any Underwritten Offering contemplated by this Agreement, Contango’s
management shall be required to participate in a roadshow or similar marketing
effort in connection with any Underwritten Offering.

(b) In connection with its obligations under this Article II, Contango will, as
expeditiously as possible:

(i) prepare and file with the Commission such amendments and supplements to the
Shelf Registration Statement and the prospectus used in connection therewith as
may be necessary to keep a Shelf Registration Statement effective for the
Effectiveness Period and as may be necessary to comply with the provisions of
the Securities Act with respect to the disposition of all Registrable Securities
covered by a Shelf Registration Statement;

(ii) if a prospectus supplement will be used in connection with the marketing of
an Underwritten Offering from a Shelf Registration Statement and the Managing
Underwriter at any time shall notify Contango in writing that, in the sole
judgment of such Managing Underwriter, the inclusion of detailed information to
be used in such prospectus supplement is of material importance to the success
of the Underwritten Offering of such Registrable Securities, Contango shall use
its commercially reasonable efforts to include such information in the
prospectus supplement;

 

10



--------------------------------------------------------------------------------

(iii) furnish to each Selling Holder (A) as far in advance as reasonably
practicable before filing a Shelf Registration Statement or any other
registration statement contemplated by this Agreement or any supplement or
amendment thereto, upon request, copies of reasonably complete drafts of all
such documents proposed to be filed (including exhibits and each document
incorporated by reference therein to the extent then required by the rules and
regulations of the Commission), and provide each such Selling Holder the
opportunity to object to any information pertaining to such Selling Holder and
its plan of distribution that is contained therein and make the corrections
reasonably requested by such Selling Holder with respect to such information
prior to filing such Shelf Registration Statement or such other registration
statement and the prospectus included therein or any supplement or amendment
thereto, and (B) such number of copies of such Shelf Registration Statement or
such other registration statement and the prospectus included therein and any
supplements and amendments thereto as such Persons may reasonably request in
order to facilitate the public sale or other disposition of the Registrable
Securities covered by such Shelf Registration Statement or other registration
statement;

(iv) if applicable, use its commercially reasonable efforts to register or
qualify the Registrable Securities covered by a Shelf Registration Statement or
any other registration statement contemplated by this Agreement under the
securities or blue sky laws of such jurisdictions as the Selling Holders shall
reasonably request, provided that Contango will not be required to qualify
generally to transact business in any jurisdiction where it is not then required
to so qualify or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject;

(v) promptly notify each Selling Holder, at any time when a prospectus relating
thereto is required to be delivered under the Securities Act, of (A) the filing
of a Shelf Registration Statement or any other registration statement
contemplated by this Agreement or any prospectus included therein or any
amendment or supplement thereto (other than any amendment or supplement
resulting from the filing of a document incorporated by reference therein), and,
with respect to such Shelf Registration Statement or any other registration
statement or any post-effective amendment thereto, when the same has become
effective; and (B) the receipt of any written comments from the Commission with
respect to any filing referred to in clause (A) and any written request by the
Commission for amendments or supplements to such Shelf Registration Statement or
any other registration statement or any prospectus or prospectus supplement
thereto;

(vi) immediately notify each Selling Holder, at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, of
(A) the happening of any event as a result of which the prospectus contained in
a Shelf Registration Statement or any other registration statement contemplated
by this Agreement or any supplemental amendment thereto, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing; (B) the issuance or threat of issuance
by the Commission of any stop order suspending the effectiveness of

 

11



--------------------------------------------------------------------------------

such Shelf Registration Statement or any other registration statement
contemplated by this Agreement, or the initiation of any proceedings for that
purpose; or (C) the receipt by Contango of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
applicable securities or blue sky laws of any jurisdiction. Following the
provision of such notice, Contango agrees to as promptly as practicable amend or
supplement the prospectus or prospectus supplement or take other appropriate
action so that the prospectus or prospectus supplement does not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing and to take such other action as is
necessary to remove a stop order, suspension, threat thereof or proceedings
related thereto;

(vii) upon request and subject to appropriate confidentiality obligations,
furnish to each Selling Holder copies of any and all transmittal letters or
other correspondence with the Commission or any other governmental agency or
self-regulatory body or other body having jurisdiction (including any domestic
or foreign securities exchange) relating to such offering of Registrable
Securities;

(viii) in the case of an Underwritten Offering, furnish upon request a “comfort”
letter, dated the pricing date of such Underwritten Offering and a letter of
like kind dated the date of the closing under the underwriting agreement, in
each case, signed by the independent public accountants who have certified
Contango’s financial statements included or incorporated by reference into the
applicable registration statement, and the “comfort” letter shall be in
customary form and covering substantially the same matters with respect to such
registration statement (and the prospectus included therein and any supplement
thereto) and as are customarily covered in accountants’ letters delivered to the
underwriters in underwritten offerings of securities;

(ix) in the case of an Underwritten Offering, use commercially reasonable
efforts to furnish upon request a letter, dated the pricing date of such
Underwritten Offering and a letter of like kind dated the date of the closing
under the underwriting agreement, in each case, signed by the reserve engineers
who have prepared reserve reports of estimated net proved oil and natural gas
reserves with respect to certain oil and gas properties included or incorporated
by reference into the applicable registration statement, and the letter shall be
in customary form and covering substantially the same matters with respect to
such registration statement (and the prospectus included therein and any
supplement thereto) and as are customarily covered in reserve engineers’ letters
delivered to the underwriters in underwritten offerings of securities;

(x) in the case of an Underwritten Offering, use commercially reasonable efforts
to furnish upon request an opinion of counsel to Contango, dated the date of the
closing under the underwriting agreement, in form and substance satisfactory to
the underwriters of such Underwritten Offering;

(xi) otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least 12 months, but not more than 18 months,
beginning with the first full calendar month after the effective date of such
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder;

 

12



--------------------------------------------------------------------------------

(xii) make available to the appropriate representatives of the underwriters
access to such information and Contango personnel as is reasonable and customary
to enable such parties and their representatives to establish a due diligence
defense under the Securities Act; provided that Contango need not disclose any
non-public information to any such representatives unless and until such
representatives have entered into a confidentiality agreement with Contango;

(xiii) cause all such Registrable Securities registered pursuant to this
Agreement to be listed or quoted on each securities exchange or nationally
recognized quotation system on which similar securities issued by Contango are
then listed or quoted, and cause to be satisfied all requirements and conditions
of such securities exchange or nationally recognized quotation system to the
listing or quoting of such Registrable Securities that are reasonably within the
control of Contango, including, without limitation, registering the Registrable
Securities under the Exchange Act, if appropriate, and using commercially
reasonable efforts to cause such registration to become effective pursuant to
the rule of the Commission;

(xiv) use its commercially reasonable efforts to cause the Registrable
Securities to be registered with or approved by such other governmental agencies
or authorities as may be necessary by virtue of the business and operations of
Contango to enable the Selling Holders to consummate the disposition of such
Registrable Securities;

(xv) provide a transfer agent and registrar for all Registrable Securities
covered by such registration statement; and

(xvi) enter into customary agreements and take such other actions as are
reasonably requested by the Selling Holders in order to expedite or facilitate
the disposition of such Registrable Securities.

(c) Each Selling Holder, upon receipt of notice from Contango of the happening
of any event of the kind described in Section 2.4(b)(vi), shall forthwith
discontinue disposition of the Registrable Securities until such Selling
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 2.4(b)(vi) or until it is advised in writing by Contango
that the use of the prospectus may be resumed, and has received copies of any
additional or supplemental filings incorporated by reference in the prospectus,
and, if so directed by Contango, such Selling Holder will, or will request the
Managing Underwriter or underwriters, if any, to deliver to Contango (at
Contango’s expense) all copies in their possession or control, other than
permanent file copies then in such Selling Holder’s possession, of the
prospectus and any prospectus supplement covering such Registrable Securities
current at the time of receipt of such notice.

 

13



--------------------------------------------------------------------------------

Section 2.5 Cooperation by Holders. Contango shall have no obligation to include
Registrable Securities of a Holder in the Shelf Registration Statement or in an
Underwritten Offering under Article II of this Agreement if such Selling Holder
has failed to timely furnish such information which, after consultation with its
counsel, is reasonably required in order for the registration statement or
prospectus supplement, as applicable, to comply with the Securities Act.

Section 2.6 [Reserved].

Section 2.7 Expenses.

(a) Certain Definitions. “Registration Expenses” means all expenses incident to
Contango’s performance under or compliance with this Agreement to effect the
registration of Registrable Securities in a Shelf Registration Statement
pursuant to Section 2.1, a Piggyback Registration pursuant to Section 2.2, or an
Underwritten Offering pursuant to Section 2.3 and the disposition of such
securities, including, without limitation, all registration, filing, securities
exchange listing and fees, all registration, filing, qualification and other
fees and expenses of complying with securities or blue sky laws, fees of the
Financial Industry Regulatory Authority, transfer taxes and fees of transfer
agents and registrars, all word processing, duplicating and printing expenses,
all roadshow expenses borne by it and the fees and disbursements of independent
public accountants and counsel for Contango, including the expenses of any
special audits or “comfort” letters required by or incident to such performance
and compliance. Except as otherwise provided in Section 2.8 hereof, Contango
shall not be responsible for legal fees incurred by Holders in connection with
the exercise of such Holders’ rights hereunder. In addition, Contango shall not
be responsible for any “Selling Expenses,” which means all underwriting fees,
discounts and selling commissions and transfer taxes allocable to the sale of
the Registrable Securities.

(b) Expenses. Contango will pay all reasonable Registration Expenses in
connection with a Shelf Registration Statement, Piggyback Registration or
Underwritten Offering, whether or not any sale is made pursuant to such Shelf
Registration Statement, Piggyback Registration or Underwritten Offering. Each
Selling Holder shall pay its pro rata share of all Selling Expenses in
connection with any sale of its Registrable Securities hereunder.

Section 2.8 Indemnification.

(a) By Contango. In the event of a registration of any Registrable Securities
under the Securities Act pursuant to this Agreement, to the extent permitted by
applicable law, Contango will indemnify and hold harmless each Selling Holder
thereunder, its directors, officers, partners, members, employees, investment
advisers, agents, representatives and managers, and each other Person, if any,
who controls such Selling Holder, within the meaning of the Securities Act and
the Exchange Act, and the directors, officers, partners, members, employees,
investment advisers, agents, representatives and managers of such controlling
Person, against any losses, claims, damages, expenses or liabilities (including
reasonable attorneys’ fees and expenses), including any of the foregoing
incurred in settlement of any litigation commenced or threatened by any party
other than a Selling Holder (collectively, “Losses”), joint or several, to which
such Selling Holder or controlling Person or directors, officers, employees,
agents, representatives or managers may become subject under the Securities Act,
the Exchange Act or otherwise, insofar as such Losses (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon any untrue statement or alleged untrue statement of any
material fact (in

 

14



--------------------------------------------------------------------------------

the case of any prospectus, in light of the circumstances under which such
statement is made) contained in the Shelf Registration Statement or any other
registration statement contemplated by this Agreement, any preliminary
prospectus or final prospectus contained therein, or any free writing prospectus
related thereto, or any amendment or supplement thereof, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein (in
the case of a prospectus, in light of the circumstances under which they were
made) not misleading, and will reimburse each such Selling Holder, its directors
and officers, and each such controlling Person and each such director, officer,
employee, agent, representatives or manager for any legal or other expenses
reasonably incurred by them in connection with investigating or defending any
such Loss or actions or proceedings; provided, however, that Contango will not
be liable in any such case if and to the extent that any such Loss arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission so made in conformity with information furnished by such
Selling Holder or such controlling Person in writing specifically for use in the
Shelf Registration Statement or such other registration statement, or prospectus
supplement, as applicable. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such Selling Holder or
any such director, officer, partner, member, employee, investment adviser,
agent, representatives, manager or controlling Person, and shall survive the
transfer of such securities by such Selling Holder.

(b) By Each Selling Holder. Each Selling Holder agrees severally and not jointly
to indemnify and hold harmless Contango, its directors, officers, employees,
representatives and agents and each Person, if any, who controls Contango within
the meaning of the Securities Act or of the Exchange Act to the same extent as
the foregoing indemnity from Contango to the Selling Holders, but only with
respect to information regarding such Selling Holder furnished in writing by or
on behalf of such Selling Holder expressly for inclusion in the Shelf
Registration Statement or prospectus supplement relating to the Registrable
Securities, or any amendment or supplement thereto. The maximum liability of
each Selling Holder for any such indemnification shall not exceed the amount of
net proceeds received by such seller from the sale of such Selling Holder’s
Registrable Securities.

(c) Notice. Promptly after receipt by an indemnified party hereunder of notice
of the commencement of any action, such indemnified party shall, if a claim in
respect thereof is to be made against the indemnifying party hereunder, notify
the indemnifying party in writing thereof, but the omission so to notify the
indemnifying party shall not relieve it from any liability which it may have to
any indemnified party other than under this Section 2.8(c) except to the extent
that the indemnifying party is materially prejudiced by such failure. In any
action brought against any indemnified party, it shall notify the indemnifying
party of the commencement thereof. The indemnifying party shall be entitled to
participate in and, to the extent it shall wish, to assume and undertake the
defense thereof with counsel reasonably satisfactory to such indemnified party
and, after notice from the indemnifying party to such indemnified party of its
election so to assume and undertake the defense thereof, the indemnifying party
shall not be liable to such indemnified party under this Section 2.8 for any
legal expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation and of
liaison with counsel so selected; provided, however, that, (i) if the
indemnifying party has failed to assume the defense and employ counsel
reasonably satisfactory to the indemnified party or (ii) if the defendants in
any such action include both the indemnified party and the indemnifying party
and

 

15



--------------------------------------------------------------------------------

counsel to the indemnified party shall have concluded that there may be
reasonable defenses available to the indemnified party that are different from
or additional to those available to the indemnifying party, or if the interests
of the indemnified party reasonably may be deemed to conflict with the interests
of the indemnifying party or representation by both parties by the same counsel
is otherwise inappropriate under the applicable standards of professional
conduct, then the indemnified party shall have the right to select a separate
counsel and to assume such legal defense and otherwise to participate in the
defense of such action, with the reasonable expenses and fees of such separate
counsel and other reasonable expenses related to such participation to be
reimbursed by the indemnifying party as incurred. Notwithstanding any other
provision of this Agreement, the indemnifying party shall not settle any
indemnified claim without the consent of the indemnified party, unless the
settlement thereof imposes no liability or obligation on, includes a complete
release from liability of, and does not contain any admission of wrong doing by,
the indemnified party.

(d) Contribution. If the indemnification provided for in this Section 2.8 is
held by a court or government agency of competent jurisdiction to be unavailable
to Contango or any Selling Holder or is insufficient to hold them harmless in
respect of any Losses, then each such indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of Contango on the one hand and
of such Selling Holder on the other in connection with the statements or
omissions which resulted in such Losses, as well as any other relevant equitable
considerations; provided, however, that in no event shall such Selling Holder be
required to contribute an aggregate amount in excess of the dollar amount of
proceeds (net of Selling Expenses) received by such Selling Holder from the sale
of Registrable Securities giving rise to such indemnification less the amount of
any damages that such Selling Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. The relative fault of Contango on the one hand and each Selling Holder
on the other shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact has been made by, or relates to,
information supplied by such party, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission. The parties hereto agree that it would not be just and equitable if
contributions pursuant to this paragraph were to be determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the first sentence of this
paragraph. The amount paid by an indemnified party as a result of the Losses
referred to in the first sentence of this paragraph shall be deemed to include
any legal and other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any Loss which is the subject of this
paragraph. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who is not guilty of such fraudulent misrepresentation.

(e) Other Indemnification. The provisions of this Section 2.8 shall be in
addition to any other rights to indemnification or contribution which an
indemnified party may have pursuant to law, equity, contract or otherwise.

 

16



--------------------------------------------------------------------------------

Section 2.9 Rule 144 Reporting. With a view to making available the benefits of
certain rules and regulations of the Commission that may permit the sale of the
Registrable Securities to the public without registration, Contango agrees to
use its commercially reasonable efforts to:

(a) Make and keep public information regarding Contango available, as those
terms are understood and defined in Rule 144;

(b) File with the Commission in a timely manner all reports and other documents
required of Contango under the Securities Act and the Exchange Act; and

(c) So long as a Holder, together with its Affiliates, owns any Registrable
Securities, (i) unless otherwise available at no charge by access electronically
to the Commission’s EDGAR filing system (or any successor system), furnish to
such Holder forthwith upon request a copy of the most recent annual or quarterly
report of Contango, and such other reports and documents so filed as such Holder
may reasonably request in availing itself of any rule or regulation of the
Commission allowing such Holder to sell any such securities without registration
and (ii) to the extent accurate, furnish to such Holder upon reasonable request
a written statement of Contango that it has complied with the reporting
requirements of Rule 144.

Section 2.10 Transfer or Assignment of Registration Rights. The rights to cause
Contango to register Registrable Securities granted to the Purchasers by
Contango under this Article II may be transferred or assigned by any Purchaser
to one or more transferees or assignees of Registrable Securities; provided,
however, that (a) unless the transferee or assignee is an Affiliate of, and
after such transfer or assignment continues to be an Affiliate of, such
Purchaser, the amount of Registrable Securities transferred or assigned to such
transferee or assignee shall represent at least $2.5 million of Registrable
Securities (based on the Common Stock Price) or, if less, 100% of the
Registrable Securities then held by such Purchaser, (b) Contango is given
written notice prior to any said transfer or assignment, stating the name and
address of each such transferee or assignee and identifying the securities with
respect to which such registration rights are being transferred or assigned, and
(c) each such transferee or assignee assumes in writing responsibility for its
portion of the obligations of such Purchaser under this Agreement.

Section 2.11 Aggregation of Registrable Securities. (a) All Registrable
Securities held or acquired by Persons who are Affiliates of one another shall
be aggregated together for the purpose of determining the availability of any
rights under this Agreement. In addition, all Registrable Securities held or
acquired by each T. Rowe Price Holder shall be aggregated together with each
other T. Rowe Price Holder for the purpose of determining the availability of
any rights under this Agreement.

(b) All other shares of Common Stock held by a Person and for which such Person
has similar registration rights pursuant to an agreement between such Person and
Contango shall be aggregated together for the purpose of determining such
Person’s rights under this Agreement solely as such shares relate to minimum
quantity requirements contemplated herein; provided that, for the avoidance of
doubt, such Common Stock shall not otherwise be deemed Registrable Securities
for any other purpose under this Agreement.

 

17



--------------------------------------------------------------------------------

ARTICLE III

MISCELLANEOUS

Section 3.1 Communications. All notices and demands provided for hereunder shall
be in writing and shall be given by registered or certified mail, return receipt
requested, facsimile, air courier guaranteeing overnight delivery or personal
delivery to the following addresses:

(a) If to a Purchaser, to such addresses indicated on Schedule A attached
hereto.

(b) If to Contango:

Contango Oil & Gas Company

717 Texas Avenue, Suite 2900

Houston, Texas 77002

Attention: Wilkie S. Colyer, Jr.

E-mail: WColyer@contango.com

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

811 Main Street, Suite 3000

Houston, Texas 77002

Attention: Hillary H. Holmes

Facsimile: (346) 718-6902

E-mail: HHolmes@gibsondunn.com

or, if to a transferee of a Purchaser, to the transferee at the address provided
pursuant to Section 2.10 above. All notices and communications shall be deemed
to have been duly given: at the time delivered by hand, if personally delivered;
upon actual receipt if sent by certified or registered mail, return receipt
requested, or regular mail, if mailed; upon actual receipt of the facsimile copy
or e-mail, if sent via facsimile or e-mail; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

Section 3.2 Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of each of the parties, including
subsequent Holders of Registrable Securities to the extent permitted herein.

Section 3.3 Assignment of Rights. All or any portion of the rights and
obligations of any Purchaser under this Agreement may be transferred or assigned
by such Purchaser in accordance with Section 2.10 hereof.

Section 3.4 Recapitalization (Exchanges, etc. Affecting the Registrable
Securities). The provisions of this Agreement shall apply to the full extent set
forth herein with respect to any and all shares of capital stock of Contango or
any successor or assign of Contango (whether by merger, consolidation, sale of
assets or otherwise) which may be issued in respect of, in exchange for or in
substitution of, the Registrable Securities, and shall be appropriately adjusted
for combinations, recapitalizations and the like occurring after the date of
this Agreement.

 

18



--------------------------------------------------------------------------------

Section 3.5 Specific Performance. Damages in the event of breach of this
Agreement by a party hereto would be difficult, if not impossible, to ascertain,
and it is therefore agreed that each such Person, in addition to and without
limiting any other remedy or right it may have, will have the right to an
injunction or other equitable relief in any court of competent jurisdiction,
enjoining any such breach, and enforcing specifically the terms and provisions
hereof, and each of the parties hereto hereby waives (a) any and all defenses it
may have on the ground of lack of jurisdiction or competence of the court to
grant such an injunction or other equitable relief or that a remedy at law would
be adequate and (b) any requirement under any law to post securities as a
prerequisite to obtaining equitable relief. The existence of this right will not
preclude any such Person from pursuing any other rights and remedies at law or
in equity which such Person may have.

Section 3.6 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.

Section 3.7 Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 3.8 Governing Law, Submission to Jurisdiction. NOTWITHSTANDING THE PLACE
WHERE THIS AGREEMENT MAY BE EXECUTED BY ANY OF THE PARTIES HERETO, THE PARTIES
EXPRESSLY AGREE THAT THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE
LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO THE CONFLICT OF LAW PROVISIONS OF
SUCH JURISDICTION. Each of the parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement or the transactions
contemplated hereby shall be brought and determined by courts of the State of
Texas located in Houston, Texas and the federal courts of the United States of
America located in Houston, Texas, and each of the parties hereto irrevocably
submits to the exclusive jurisdiction of such courts solely in respect of any
legal proceeding arising out of or related to this Agreement.

Section 3.9 Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVE, AND AGREE TO CAUSE THEIR AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

19



--------------------------------------------------------------------------------

Section 3.10 Severability of Provisions. Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting or impairing the validity or enforceability of such provision in any
other jurisdiction.

Section 3.11 Entire Agreement. This Agreement and the Purchase Agreement are
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein or therein.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein or therein with respect to the rights
granted by Contango set forth herein or therein. This Agreement and the Purchase
Agreement supersede all prior agreements and understandings between the parties
with respect to such subject matter.

Section 3.12 Term; Amendment. This Agreement shall automatically terminate and
be of no further force and effect on the date on which there are no Registrable
Securities. This Agreement may be amended only by means of a written amendment
signed by Contango and the Holders of a majority of the then outstanding
Registrable Securities; provided, however, that no such amendment shall
materially and adversely affect the rights of any Holder hereunder without the
consent of such Holder.

Section 3.13 No Presumption. In the event any claim is made by a party relating
to any conflict, omission, or ambiguity in this Agreement, no presumption or
burden of proof or persuasion shall be implied by virtue of the fact that this
Agreement was prepared by or at the request of a particular party or its
counsel.

Section 3.14 Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers, Selling Holders, their respective permitted assignees and Contango
shall have any obligation hereunder and that, notwithstanding that one or more
of Contango and the Purchasers may be a corporation, partnership or limited
liability company, no recourse under this Agreement or under any documents or
instruments delivered in connection herewith or therewith shall be had against
any former, current or future director, officer, employee, agent, general or
limited partner, manager, member, stockholder or Affiliate of any of Contango,
the Purchasers, Selling Holders or their respective permitted assignees, or any
former, current or future director, officer, employee, agent, general or limited
partner, manager, member, stockholder or Affiliate of any of the foregoing,
whether by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any applicable law, it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise by incurred by any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of Contango, the Purchasers, Selling Holders or any of their
respective assignees, or any former, current or future director, officer,
employee, agent, general or limited partner, manager, member, stockholder or
Affiliate of any of the foregoing, as such, for any obligations of Contango, the
Purchasers, Selling Holders or their respective permitted assignees under this
Agreement or any documents or instruments delivered in connection herewith or
therewith or for any claim based on, in respect of or by reason of such
obligation or its creation, except in each case for any assignee of the
Purchasers or a Selling Holder hereunder.

 

20



--------------------------------------------------------------------------------

Section 3.15 Interpretation. Article and Section references in this Agreement
are references to the corresponding Article and Section to this Agreement,
unless otherwise specified. All references to instruments, documents, contracts
and agreements are references to such instruments, documents, contracts and
agreements as the same may be amended, supplemented and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to.” Whenever any determination, consent or approval
is to be made or given by a Purchaser under this Agreement, such action shall be
in such Purchaser’s sole discretion unless otherwise specified.

[Signature Pages Follow]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

CONTANGO OIL & GAS COMPANY By:  

/s/ E. Joseph Grady

  Name:   E. Joseph Grady   Title:  

Senior Vice President and

Chief Financial Officer

[Signatures continue on following page.]

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: 2008 KENNEDY FAMILY TRUST

By:

 

/s/ Katherine Kennedy Reinemund

 

Name: Katherine Kennedy Reinemund

 

Title:   Investment Agent

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: ACB HOLDINGS LP

By:

 

/s/ Adam Blum

 

Name:

 

Adam Blum

 

Title:

 

Vice President of ACB Holdings

Management, LLC, General Partner

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: Gregg and DeeAnn Anigian

By:

 

/s/ Gregg Anigan

 

Name:

 

Gregg Anigian

 

Title:

 

Individual

By:

 

/s/ DeeAnn Anigan

 

Name:

 

Dee Ann Anigian

 

Title:

 

Individual

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: BROOKLINE SPV LLC

By:

 

/s/ Madding King III

 

Name:

 

Madding King III

 

Title:

 

Sole Member, Brookline SPV

Manager LLC

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: GREG BUCHHOLZ

By:

 

/s/ Greg Buchholz

 

Name:

 

Greg Buchholz

 

Title:

 

Individual

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: CG PARTNERS

By:

 

/s/ William D. Griffin

 

Name:

 

William D. Griffin

 

Title:

 

Managing Partner

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: CVI INVESTMENTS, INC.

By:

 

/s/ Martin Kobinger

 

Name:

 

Martin Kobinger

 

Title:

 

Investment Manager

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: CODY DONNAN

By:

 

/s/ Cody Donnan

 

Name:

 

Cody Donnan

 

Title:

 

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: D.R. STEPHENS SEPARATE PROPERTY TRUST

By:

 

/s/ Donald R. Stephens

 

Name:

 

Donald R. Stephens

 

Title:

 

Trustee

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: DEUTSCHE DWS INVESTMENT TRUST, on behalf of DWS Small Cap Growth Fund

By:

 

/s/ John Millette

 

Name:

 

John Millette

 

Title:

 

Vice President and Secretary

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: JASON FERTITTA

By:

 

/s/ Jason Fertitta

 

Name:

 

Jason Fertitta

 

Title:

 

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: HUDSON BAY MASTER FUND LTD By:  

/s/ George Antonopoulos

  Name:   George Antonopoulos   Title:   Authorized Signatory     Hudson Bay
Capital Management LP not individually, but solely as Investment Advisor to
Hudson Bay Master Fund Ltd.

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: JACK E. JENSEN AND ALLISON J. JENSEN

By:

 

/s/ Jack E. Jensen

 

Name:

 

Jack E. Jensen

 

Title:

 

By:

 

/s/ Allison J. Jensen

 

Name:

 

Allison J. Jensen

 

Title:

 

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: JACK JENSEN 2012 DYNASTY TRUST FBO KRISTIN JENSEN

By:

 

/s/ Kristin Jensen Kaminsky

 

Name:

 

Kristin Jensen Kaminsky

 

Title:

 

Trustee

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: JACK JENSEN 2012 DYNASTY TRUST FBO JUSTIN JENSEN

By:

 

/s/ Justin Jensen

 

Name:

 

Justin Jensen

 

Title:

 

Trustee

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: JOHN HUNTER KEARNEY

By:

 

/s/ John Hunter Kearney

 

Name:

 

John Hunter Kearney

 

Title:

 

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: STEPHEN BAKER KEARNEY

By:

 

/s/ Stephen Baker Kearney

 

Name:

 

Stephen Baker Kearney

 

Title:

 

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: MICHAEL G. LINDLEY

By:

 

/s/ Michael G. Lindley

 

Name:

 

Michael G. Lindley

 

Title:

 

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: LKCM INVESTMENT PARTNERSHIP II, L.P.

By:

 

/s/ J. Luther King, Jr.

 

Name:

 

J. Luther King, Jr.

 

Title:

 

President of the General Partner

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: LKCM INVESTMENT PARTNERSHIP, L.P.

By:

 

/s/ J. Luther King, Jr.

 

Name:

 

J. Luther King, Jr.

 

Title:

 

President of the General Partner

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: MJMP FAMILY LP By:  

/s/ Michael E. Potter

  Name:   Michael E. Potter   Title:  

President & Secretary of MJMP, Inc.

– General Partner

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: ALEXANDRA NAKFOOR

By:

 

/s/ Alexandra Nakfoor

 

Name:

 

Alexandra Nakfoor

 

Title:

 

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: ALEXANDRA OR JAMES M. NAKFOOR

By:

 

/s/ James M. Nakfoor

 

Name:

 

James M. Nakfoor

 

Title:

 

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: JAMES M. NAKFOOR

By:

 

/s/ James M. Nakfoor

 

Name:

 

James M. Nakfoor

 

Title:

 

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: KENNETH R. PEAK MARITAL TRUST TRUSTEE

By:

 

/s/ Donna Peak

 

Name:

 

Donna Peak

 

Title:

 

Trustee

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: DONNA PEAK PHD

By:

 

/s/ Donna Peak

 

Name:

 

Donna Peak

 

Title:

 

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: RICHARD PERRY

By:

 

/s/ Richard Perry

 

Name:

 

Richard Perry

 

Title:

 

Private Investor

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: JANIS G. PRIEST

By:

 

/s/ Janis G. Priest

 

Name:

 

Janis G. Priest

 

Title:

 

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: ROBERT J. RAYMOND

By:

 

/s/ Robert J. Raymond

 

Name:

 

Robert J. Raymond

 

Title:

 

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: RED OAK ASSOCIATES, LP

By:

 

/s/ I. Jon Brumley

 

Name:

 

I. Jon Brumley

 

Title:

 

President

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER:

SCHNITZER INTERESTS, LTD.

 

By: KDGP LLC, General Partner

By:  

/s/ Douglas W. Schnitzer

  Name:   Douglas W. Schnitzer   Title:  

President

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: JOHNATHAN SCHNITZER

By:

 

/s/ Johnathan Schnitzer

 

Name:

 

Johnathan Schnitzer

 

Title:

 

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: SKYLINE CAPITAL FUND LP

By:

 

/s/ Christopher Lyle

 

Name:

 

Christopher Lyle

 

Title:

 

Managing Partner

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: MICHAEL STARCHER

By:

 

/s/ Michael Starcher

 

Name:

 

Michael Starcher

 

Title:

 

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: JAMES E. THORP

By:

 

/s/ James E. Thorp

 

Name:

 

James E. Thorp

 

Title:

 

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: TONGA PARTNERS, LP By:  

/s/ Stephen C. Wagstaff

  Name:   Stephen C. Wagstaff   Title:  

CFO of Cannell Capital LLC,

Investment Advisor to Tonga Partners, LP

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: TRISTAN OFFSHORE FUND, LTD. By:  

/s/ Stephen C. Wagstaff

  Name:   Stephen C. Wagstaff   Title:  

CFO of Cannell Capital LLC,

Investment Advisor to Tristan

Offshore Fund, Ltd.

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: TRISTAN PARTNERS, LP

By:

 

/s/ Stephen C. Wagstaff

 

Name:

 

Stephen C. Wagstaff

 

Title:

 

CFO of Cannell Capital LLC,

Investment Advisor to Tristan Partners, LP

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: T. ROWE PRICE NEW ERA FUND, INC. T. ROWE PRICE REAL ASSETS FUND, INC.
T. ROWE PRICE REAL ASSETS TRUST I ADVANCED SERIES TRUST – AST T. ROWE PRICE
NATURAL RESOURCES PORTFOLIO SHRINERS HOSPITAL FOR CHILDREN

Each account, severally not jointly

By: T. Rowe Price Associates, Inc. Investment Adviser or Subadviser, as
applicable

By:

 

/s/ Ryan Hedrick

 

Name:

 

Ryan Hedrick

 

Title:

 

Vice President

 

Address:

     

T. Rowe Price Associates, Inc.

   

100 East Pratt Street

   

Baltimore, MD 21202

   

Attn.: Andrew Baek, Vice President

   

Phone: 410-345-2090

   

Email: Andrew.Baek@troweprice.com

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: T. Rowe Price Small-Cap Value Fund, Inc. T. Rowe Price U.S. Small-Cap
Value Equity Trust T. Rowe Price U.S. Equities Trust MassMutual Select Funds –
MassMutual Select T. Rowe Price Small and Mid Cap Blend Fund

Each account, severally not jointly

By: T. Rowe Price Associates, Inc., Investment Adviser or Subadviser, as
applicable

By:

 

/s/ J. David Wagner

 

Name:

 

J. David Wagner

 

Title:

 

Vice President

 

Address:

     

T. Rowe Price Associates, Inc.

   

100 East Pratt Street

   

Baltimore, MD 21202

   

Attn.: Andrew Baek, Vice President

   

Phone: 410-345-2090

   

Email: Andrew.Baek@troweprice.com

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: CUTTYHUNK MASTER PORTFOLIO

By:

 

/s/ Geoffrey Lewis

 

Name:

 

Geoffrey Lewis

 

Title:

 

Authorized Signatory

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: WILLIAM WARD AND PAM SENGELMANN

By:

 

/s/ William Ward

 

Name:

 

William Ward

 

Title:

 

By:

 

/s/ Pamela Wilmore Sengelmann

 

Name:

 

Pamela Wilmore Sengelmann

 

Title:

 

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: DAVID S. WESSON

By:

 

/s/ David S. Wesson

 

Name:

 

David S. Wesson

 

Title:

 

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

PURCHASER: GEORGE M. YOUNG JR.

By:

 

/s/ George M. Young Jr.

 

Name:

 

George M. Young Jr.

 

Title:

 

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

Schedule of Purchasers

 

Purchaser

   Notice Address

2008 Kennedy Family Trust

   [Redacted]

ACB Holdings LP

   [Redacted]

Anigian, Gregg and DeeAnn

   [Redacted]

Brookline SPV LLC

   [Redacted]

Buchholz, Greg

   [Redacted]

CG Partners LLC

   [Redacted]

CVI Investments, Inc.

   [Redacted]


Donnan, Cody

   [Redacted]

D.R. Stephens Separate Property Trust

   [Redacted]

DWS Small Cap Growth Fund

   [Redacted]

Fertitta, Jason

   [Redacted]

Hudson Bay Master Fund Ltd

   [Redacted]

Jack Jensen 2012 Dynasty Trust FBO Justin Jensen

   [Redacted]

Jack Jensen 2012 Dynasty Trust FBO Kristin Jensen

   [Redacted]

Jack E. Jensen and Allison J. Jensen

   [Redacted]

Kearney, John Hunter

   [Redacted]

Kearney, Stephen Baker

   [Redacted]

Lindley, Michael G.

   [Redacted]

LKCM Investment Partnership, L.P.

   [Redacted]

LKCM Investment Partnership II, L.P.

   [Redacted]

MJMP Family LP

   [Redacted]

Nakfoor, Alexandra

   [Redacted]

Nakfoor, Alexandra or James M.

   [Redacted]

Nakfoor, James M.

   [Redacted]


Peak, Donna

   [Redacted]

Kenneth R. Peak Marital Trust

   [Redacted]

Perry, Richard

   [Redacted]

Priest, Janis G.

   [Redacted]

Raymond, Robert J.

   [Redacted]

Red Oak Associates, LP

   [Redacted]

Schnitzer Interests, Ltd.

   [Redacted]

Schnitzer, Johnathan

   [Redacted]

Skyline Capital Fund LP

   [Redacted]

Starcher, Michael

   [Redacted]

Thorp, James E.

   [Redacted]

Tonga Partners, LP

   [Redacted]

Tristan Partners, LP

   [Redacted]

Tristan Offshore Fund, Ltd.

   [Redacted]

Cuttyhunk Master Portfolio

   [Redacted]

T. Rowe Price New Era Fund, Inc.

   [Redacted]

T. Rowe Price Real Assets Fund, Inc.

   [Redacted]

T. Rowe Price Real Assets Trust I

   [Redacted]

Advanced Series Trust - AST T. Rowe Price Natural Resources Portfolio

   [Redacted]

Shriners Hospital for Children

   [Redacted]

T. Rowe Price Small-Cap Value Fund, Inc.

   [Redacted]

T. Rowe Price U.S. Small-Cap Value Equity Trust

   [Redacted]

T. Rowe Price U.S. Equities Trust

   [Redacted]

MassMutual Select Funds - MassMutual Select T. Rowe Price Small and Mid Cap
Blend Fund

   [Redacted]

Ward, William and Pamela Wilmore Sengelmann

   [Redacted]

Wesson, David S.

   [Redacted]

Young, George M. Jr.

   [Redacted]   

 

Total

  

 